Citation Nr: 0119128	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  A January 1999 decision of the Board denied the veteran's 
claim of entitlement to service connection for hypertension.

2.  Evidence added to the record since the January 1999 
decision of the Board is not cumulative or redundant, is 
relevant and probative, and is so significant that it must be 
considered in order to fairly determine the merits of the 
claim.

3.  The veteran currently has hypertension, and it is at 
least as likely as not that he had hypertension during 
service.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hypertension has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Reasonable doubt having been resolved in his favor, it is 
concluded that the veteran incurred hypertension during 
service.  38 U.S.C.A. §§ 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 3, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  New and material evidence

The veteran's service medical records do not document any 
diagnosis of hypertension.  The reports of his entrance and 
separation examinations state blood pressure readings of 
120/70 and 130/70, respectively, and each notes a normal 
cardiovascular condition.  

In November 1946 the veteran submitted VA Form 526, 
Application for Compensation, in which he presented claims of 
entitlement to service connection for a dental condition, 
concussion, ringing in his ears, and headaches.  He said that 
the latter three conditions were the result of combat in 
Belgium in October 1944 and that he had been treated for them 
in a hospital there.

In March 1947, the veteran was given VA physical and 
neuropsychiatric examinations in connection with this claim.  
The report of the general physical examination states that he 
gave a history of having had an ear discharge, and pain in 
the right ear (where, it also stated, he had had a 
mastoidectomy at the age of four), base of spine, and chest 
since October 1945, while still in service.  This examination 
report also indicates that the veteran recounted having had 
to give up his job after service because of chest pain.  

The veteran's blood pressure reading during the examination 
was 170/90.  The diagnoses rendered as a result of this 
examination included essential hypertension, enlarged head, 
RSR (regular sinus rhythm).  (A fourth diagnosis is 
unreadable.)  During the neuropsychiatric examination, the 
veteran told the examiner that he had been experiencing 
headaches, eye problems, chest pains, backaches, and 
depression.  The diagnosis was "neurosis mixed type moderate, 
stress severe, [unreadable] mild[.]  Impairment [e]conomic 
and [e]motional moderate."  A chest x-ray was performed the 
day after the general physical and neuropsychiatric 
examinations.  The radiology report stated that "the cardiac 
shadow is enlarged, particularly to the left."  The 
impression was left ventricular atrophy.

In a rating decision issued in June 1947, the RO denied 
entitlement to service connection for chronic otitis media or 
essential hypertension.  The RO observed in the rating 
decision that the evidence of record in this case did not 
show that hypertension was incurred or aggravated during 
service.  

Another VA neuropsychiatric examination was performed in 
August 1947.  On that occasion, the veteran complained of 
ringing in both ears, headaches, and sluggishness.  The 
diagnosis was mild psychoneurosis with anxiety.  The examiner 
suggested with the diagnosis that further studies, such as 
electroencephalography, be conducted.  

In October 1996, the veteran applied to have the previously 
denied claim of entitlement to service connection for 
hypertension reopened.  Private outpatient treatment records 
were submitted in connection with the application for 
reopening. Records from Irving R. Weinstein, M.D., documented 
that the veteran was treated for hypertension, diabetes, and 
congestive heart failure during the period 1990-96. Those 
from Paul Ziajka, M.D. showed that the veteran was treated 
for hypertension, diabetes, Bell's palsy, coronary artery 
disease, and chronic heart failure during the period 1990-97.  
In addition to these records, a statement by Roberta A. 
Slonim, M.D., was presented.  Explaining that her records for 
the veteran no longer existed, Dr. Slonim recounted that she 
had treated him for "severe hypertension" during the early 
and mid-1980's, that his diagnosis then was essential 
hypertension, and that he took medication for that condition.  

In April 1997, the RO issued a rating decision finding that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for hypertension had not 
been introduced.  The veteran appealed this decision to the 
Board.  In a decision dated in January 1999, the Board 
reached the same conclusion.  The veteran did not appeal the 
January 1999 Board decision.

Because the veteran did not appeal the January 1999 decision 
of the Board, it is final.  Once a claim has been disallowed 
by the Board, the claim will not be reopened except as 
provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b)(West 
19910.  A final decision shall be reopened if it is 
determined that new and material evidence has been added to 
the record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
evidence to be evaluated is that which has been added to the 
record since the last prior final denial of the claim on any 
basis, -- in this case, the January 1999 Board decision.  
Vargas-Gonzalez v. West, Vargas-Gonzalez, 12 Vet. App. 321, 
325 (1999).

Only if evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record) should the question whether 
it is material be considered.  Id. at 327.  Under 38 C.F.R. § 
3.156, material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When an issue is of a 
medical nature, such as medical nexus, etiology, or 
diagnosis, then medical, as opposed to lay, evidence is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

In July 2000, the veteran, through his representative, sought 
reopening of the claim of entitlement to service connection 
for hypertension.  In support of this application, a 
statement by Dr. Weinstein dated in June 2000 was offered.  
Dr. Weinstein noted in the statement that he had reviewed the 
service medical records of the veteran as well as the 
documentation of the March 1947 VA examinations.  He observed 
that these records showed that the veteran had been found to 
have essential hypertension and an enlarged heart.  He 
observed that these conditions were chronic and progressed 
over a long period of time.  Therefore, Dr. Weinstein opined, 
the veteran most likely had them well before they were 
diagnosed in March 1947 - - specifically, prior to the end of 
a one-year post-service period ending on February 21, 1947 
and indeed, during service.  

In a rating decision dated in August 2000, the RO determined 
that Dr. Weinstein's statement did not constitute new and 
material evidence, and denied the application to reopen the 
claim.  

Thereafter, in October 2000, the veteran and his 
representative submitted additional materials from Dr. 
Weinstein.  In offering the materials, the representative 
emphasized that Dr. Weinstein's specialty was cardiology.  

Dr. Weinstein stated in the materials that he had seen the 
veteran many times since beginning to treat him in 1986.  He 
indicated that he had last seen the veteran in October 2000.  
Dr. Weinstein confirmed that he had reviewed both the service 
and the post-service medical records of the veteran.  Noting 
the "high blood pressure" reading of 170/90 taken during the 
March 1947 VA examination, Dr. Weinstein said that the 
essential hypertension diagnosed on that occasion was a 
chronic condition that most likely had been present "for 
years" and certainly had not appeared for the first time on 
the day of that examination.   Dr. Weinstein noted that the 
veteran had reported in November 1946 that he had been 
experiencing headaches, chest pains, and ringing in the ears 
since service as a result of combat in October 1944.  He 
discounted the veteran's explanation that these were due to 
blast concussion, though, stating that blast concussion 
symptoms of this kind would not have persisted until 1946.  
He opined that the headaches, chest pain, and ringing in the 
ears during service and thereafter were due instead to 
hypertension.  He noted that the presence of left ventricular 
atrophy in March 1947 enhanced the likelihood that a chronic 
cardiovascular process involving hypertension had been at 
work for several years before.  Both conditions, Dr. 
Weinstein suggested, were the kind that developed 
progressively rather than materializing all at once.

In November 2000, the RO issued a statement of the case 
denying that the June 2000 and October 2000 statements of Dr. 
Weinstein constituted material evidence sufficient to reopen 
the service connection claim.  The RO reasoned that these 
statements could not be material because the claims file 
contained no evidence that the veteran had hypertension 
during service or the one-year post-service presumptive 
period.  

The Board finds that new and material evidence has been 
submitted.  Dr. Weinstein's opinions are new because they 
were not previously of record, and are not cumulative.  His 
statements are also material.  They are both relevant to the 
veteran's service connection claim and probative of the 
issues that are presented by such the claim. 

Service connection may be awarded for a current disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  Id.  Direct service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

In addition, hypertension is a chronic disease for which 
presumptive service connection is provided.  If the evidence 
shows that hypertension became manifest to a compensable 
degree within the year following a veteran's separation from 
active service, the disease may be presumed to have been 
incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (1999).

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule prior to January 12, 1998, 
the minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Under the new 
rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101).

The statements of Dr. Weinstein represent competent evidence 
supporting the proposition that the veteran had hypertension 
during his service or the one-year period following that 
service.  This is particularly so when this medical evidence 
is viewed in the light of evidence introduced into the record 
earlier, the findings indicating that the veteran had a 
reading suggestive of essential hypertension and left 
ventricular atrophy by the date of the March 1947 VA 
examination, which took place less than one month after the 
expiration of the one year presumptive period.

The evidence furnished by Dr. Weinstein "contribute[s] to a 
more complete picture" of the disability for which service 
connection is sought.  See Hodge v. West, 155 F.3d at 1363 
(Fed.Cir. 1998).  Any consideration of the merits of the 
veteran's claim of entitlement to service connection for 
hypertension, regardless of the ultimate determination, must 
take this evidence into account.  Thus, the evidence is 
material as well as new.  Accordingly, the claim will be 
reopened.  

ii.  Service connection

The veteran has a current diagnosis of hypertension.  
Furthermore, competent evidence, the collective opinion of 
Dr. Weinstein, supports the proposition that the current 
condition began at least as early as the one-year period 
after the veteran's February 21, 1946 separation from 
service.  The Board finds this opinion to be credible.  It is 
accompanied by evidence that the physician treated the 
veteran on many occasions for a significant period of time 
before rendering the opinion (the records that he submitted 
date from 1990, and he has indicated that he began treating 
the veteran in 1986), based his opinion on a review of the 
claims file, including service and post-service medical 
records, and is a specialist in the field of medicine 
pertaining to the condition in concern.  The issue in this 
case is whether the granting of service connection for 
hypertension is justified although symptoms or findings 
pertinent to the disorder are not noted in medical records 
engendered during service or the one-year period after 
service.  In considering this issue, the Board is mindful 
that the veteran is entitled to the benefit of any reasonable 
doubt concerning any particular question presented by his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 106-
475, § 3, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303.  
 
Although "a veteran may not have had a particular condition 
diagnosed in service, or for many years afterwards, service 
connection can still be established" under 38 C.F.R. 
§ 3.303(d).  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Under this regulation, "[s]ervice connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).  

When, as here, a post-service presumptive period enabling the 
finding of service connection applies to a disorder for which 
benefits are sought, the existence of the presumptive period 
does not mean that service connection is unavailable unless 
the disorder was diagnosed before the expiration of such 
time.  Id.  Furthermore, a claim of entitlement to service 
connection is not invalid as a matter of law if evidence 
supporting it did not materialize during service or a post-
service presumptive period.  Douglas v. Derwinski, 2 Vet. 
App. 103, 108-09 (1992), reaffirmed upon en banc review, 2 
Vet. App. 435, 437 (1992).  In such a case, under 38 C.F.R. 
§ 3.303(d) the claim is to be assessed on the basis of the 
weight of the evidence for and against it.  Cosman, 3 Vet. 
App. at 506 (interpreting the reference in 38 C.F.R. 
§ 3.303(d) to "all the evidence").

As early as March 1947, the record reflects, the veteran 
reported that during service and continuously thereafter he 
experienced certain symptoms--headaches, chest pains, and 
ringing in his ears.  The veteran is a competent source of 
evidence of what symptoms he experienced and when, although 
not of their medical significance.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  On the occasion in March 1947 when 
he gave this account, essential hypertension was reported.

Competent and credible evidence, the opinion of Dr. 
Weinstein, supports the proposition that there is a nexus 
between the veteran's current hypertension and service.  
There is no competent opinion contradicting his conclusions.  
Although the lack of elevated blood pressure readings 
contemporaneous with service or during the one-year post-
service presumptive period ending on February 21, 1947 weighs 
against the veteran's claim, Dr. Weinstein's well explained 
opinion places the evidence at least in equipoise.  Resolving 
reasonable doubt in favor of the veteran, the Board will 
grant the veteran's claim for service connection for 
hypertension.


ORDER

Service connection for hypertension is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

